560 F.2d 1286
16 Fair Empl.Prac.Cas.  997, 15 Empl. Prac.Dec. P 7874Jesse RODRIGUEZ, Sadrach G. Perez and Modesto Herrera, ontheir own behalf and on behalf of those similarlysituated, Plaintiffs-Appellants,v.EAST TEXAS MOTOR FREIGHT, Southern Conference of Teamstersand Teamsters Local 657, Defendants-Appellees.
No. 73-2801.
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1977.

Mario Obledo, Sanford J. Rosen, Mexican-Amer. Legal Defense & Educational Fund, Inc., San Francisco, Cal., Ed Idar, Jr., Jim Heidelberg, Maldef, San Antonio, Tex., for plaintiffs-appellants.
Debra Millenson, EEOC, Washington, D. C., for amicus curiae.
Theo. F. Weiss, San Antonio, Tex., Richard C. Hotvedt, Harry A. Rissetto, Washington, D. C., George E. Seay, William C. Strock, Dallas, Tex., for East Texas Motor Freight.
Edward W. Penshorn, Bradford F. Miller, San Antonio, Tex., for Teamsters L. Union 657.
G. Wm. Baab, L. N. D. Wells, Jr., Hal Gillespie, Dallas, Tex., for Southern Conference of Teamsters.
Before WISDOM, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
In East Texas Motor Freight System, Inc. v. Rodriguez, 1977, 431 U.S. 395, 97 S.Ct. 1891, 52 L.Ed.2d 453, the Supreme Court of the United States reversed the judgment of this Court, 505 F.2d 40, and remanded the cause to this Court for further consideration in light of the Supreme Court's opinion.


2
For the reasons discussed in the opinion of the Supreme Court, we now hold that the District Court did not err in denying individual relief or in dismissing the class allegations in the complaint.  Accordingly, the judgment of the District Court is


3
AFFIRMED.